—In a negligence action to recover damages for personal injuries, etc., the defendant PII/ QNCC Queens Network Cable appeals from so much of an order of the Supreme Court, Kings County (Held, J.), dated May 28, 1997, as denied its cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well established that a motion for summary judgment will be granted only if the proponent thereof makes a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). As the Supreme Court correctly observed, numerous questions of fact exist here, including the nature of the relationship between the appellant and codefendant NBA Contracting, Inc., and the nature of the actual work done in the area of the accident shortly before the accident. O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.